Citation Nr: 0720734	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  03-29 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
thyroid disease with a history of thyroid cancer status post 
subtotal thyroidectomy.

2.  Entitlement to service connection for herpes simplex 
virus.

3.  Entitlement to a compensable rating for conjunctivitis 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits on appeal.  

The issue of entitlement to a compensable evaluation for 
conjunctivitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A thyroid disorder is not shown by competent medical 
evidence to have a nexus to service.  

2.  Herpes simplex virus is not shown by competent medical 
evidence to have a nexus to service. 


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1111, 1131, 1153, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306,  3.307, 3.309 (2006).  

2.  Herpes simplex virus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2001 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in her possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  The veteran was scheduled for VA examinations 
in April 2004 and June 2005 but failed to report.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

Criteria for Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303, 3.306.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious 
and manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
 §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Entitlement to service connection for residuals of 
thyroid disease with a history of thyroid cancer status post 
subtotal thyroidectomy.

        Background
        
There are no medical records documenting treatment for 
thyroid problems prior to service.

The service medical records, including the veteran's August 
1958 enlistment examination and August 1959 separation 
examination, are negative for any complaints, treatment, or 
diagnosis of a thyroid disorder.  Thyroid problems were not 
shown during service, at separation, or for years thereafter.  

In a February 1997 letter, Dr. S.R. of Northern Virginia 
Endocrinologists, reported that the veteran stated in 1981 
she was told she had thyroid problems and was placed on 
thyroid hormones, but had not been taking medication for some 
years.

Dr. D.M. submitted a September 2000 letter in which she 
stated that she treated the veteran since 1997.  Dr. D.M. 
gave a history of the veteran's condition indicating that the 
veteran was diagnosed with hypothyroidism at age 15, and 
started on thyroid medication.  Dr. D.M. noted that there was 
no acknowledgement anywhere in her military health records of 
her thyroid problems and that the veteran indicated the 
condition went untreated.  Dr. D.M. noted that medical 
records as early as 1965 and 1967 note that the veteran was 
taking thyroid medication and that these records also noted 
that she had been taking such since age 15.  Dr. D.M. also 
repeated the veteran's assertion regarding a link between her 
current thyroid problems and active duty service.    

During a May 2001 VA examination, the veteran reported that 
she had been diagnosed with a thyroid problem at age 15 and 
that while in service, she received her medication from a 
private physician via mail.  The examiner diagnosed the 
veteran with hypothyroidism and thyroid cancer which was 
treated with radioactive iodine.  The examiner noted that a 
review of the service medical records indicated no evidence 
of treatment of a thyroid problem while in service.

        Analysis

A review of the evidence in this case consisting of both VA 
and private medical records reflects that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for residuals of thyroid disease with a 
history of thyroid cancer status post subtotal thyroidectomy.

Initially, the Board notes that it matters little whether the 
veteran here should be presumed to have been in sound 
condition (as no defects were noted) when examined and 
accepted for service, or whether statements from the veteran 
and her physician as to a thyroid problem beginning at age 15 
(with no specific medical records or supporting 
documentation) may rise to the level of clear and 
unmistakable evidence of a pre-existing condition so as to 
rebut that presumption.  See 38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  Regardless of the path taken in analyzing 
this claim, there can be only one outcome.  If the former 
path is followed, the service connection claim fails for lack 
of any evidence linking the thyroid problem first documented 
years after separation from service to any aspect of the 
period of service.  38 U.S.C.A. § 1131; See also Hickson, 
supra.  If the latter path is taken, the result is the same 
as there is absolutely no evidence of record (medical or 
otherwise) that indicates any pre-existing thyroid problem 
increased in severity during service.  To the contrary, the 
medical evidence of record clearly shows no indication of any 
thyroid problem during service or at separation.  Absent 
evidence of an increase in severity, aggravation cannot be 
conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); See also 
Falzone, supra. 

Here, the key document in the veteran's favor is the 
September 2000 letter from Dr. D.M.  In the September 2000 
letter, Dr. D.M. stated the veteran's thyroid problem began 
at age 15 and reportedly was not acknowledged in service.  
Dr. D.M. also indicated that the veteran stated that non-
treatment of her thyroid problem and a possibly delayed 
diagnosis of thyroid cancer were responsible for her 
subsequent disability.  Notably, however, the September 2000 
letter did not provide any medical evidence (or even an 
actual medical opinion) to support the veteran's stated 
assertion regarding a connection to service.  The physician 
also did not indicate if she had reviewed the veteran's 
claims file prior to restating the veteran's opinion.  The 
Board notes that a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  "Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent' medical evidence."  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  For these reasons, the medical 
statement dated September 2000 is inadequate to establish a 
connection between the veteran's thyroid problem and service, 
and such a connection is an essential element in a claim for 
service connection.

The only link between service and the veteran's thyroid 
problems comes from statements and assertions by the veteran.  
However, as a lay person without the appropriate medical 
training and expertise, she simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As noted above, while there are statements and documents 
noting a history (albeit largely provided by the veteran) 
referring to a pre-service thyroid problem, there are 
absolutely no records showing any thyroid problems during 
service, much less an inservice increase in any alleged pre-
service thyroid problem.  Additionally, there are no medical 
records showing evidence of a thyroid disorder within years 
after separation from active duty.  Finally, review of post 
service private and VA medical records reveals no medical 
opinion linking any current thyroid disorder to service.   
The Board has reviewed all VA medical records as well as 
private medical records.  While there is evidence of a 
current thyroid disorder, without competent evidence linking 
the thyroid disorder to service, the benefit sought on appeal 
cannot be granted.  Consequently, the service connection 
claim is denied. 

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


II.  Entitlement to service connection for herpes simplex 
virus.

Background and Analysis

A review of the evidence in this case consisting of all VA 
and private medical records reflects that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for herpes simplex virus.

The service medical records, including the veteran's August 
1958 enlistment examination and August 1959 separation 
examination are negative for any complaints, treatment, or 
diagnosis of herpes simplex virus.  This condition was not 
shown until years after service.  

On VA examination in July 1966 the veteran was diagnosed with 
a recurrent viral herpes infection of the right thumb.  The 
medical evidence does not, however, link the problem to 
service.  

The Board finds it pertinent that a herpes diagnosis was not 
clinically demonstrated prior to a 1966 VA examination.  
Hence, at best, the evidence shows a considerable length of 
time between the veteran's separation from service and her 
initial diagnosis of herpes simplex virus.  Given the length 
of time between the veteran's separation from active duty and 
the diagnosis of herpes simplex virus, approximately seven 
years after service, the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Maxson v. West, 12 Vet. App. 453 (1999) (Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.)

While records of private medical treatment received from 
January 2001 to December 2005 (submitted by Dr. M.Q.G.) do 
indicate the veteran was treated for herpes, they contain no 
medical opinion indicating the herpes virus was linked to 
service.  Moreover, in this case, no competent evidence has 
ever been submitted linking a current herpes simplex virus to 
service.  Absent a link between the diagnosed condition and 
service, service connection is not warranted.  See Hickson, 
supra. 

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of thyroid 
disease with a history of thyroid cancer status post subtotal 
thyroidectomy is denied.

Entitlement to service connection for herpes simplex virus is 
denied.


REMAND

The veteran contends that disability due to the residuals of 
conjunctivitis has increased in severity.  

The veteran underwent a VA eye examination in June 2001.  She 
has since contended that the condition has grown worse.  
Given the fact that she has not been examined by VA in 
approximately six years, a new VA examination is warranted.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that a veteran was entitled to a new examination after a two 
year period between the last VA examination and the 
contention that his disability had increased in severity).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of any impairment 
caused by conjunctivitis.  All indicated 
studies must be performed, and all 
findings should be reported in detail.  
In accordance with the latest AMIE 
worksheets for eye disorders the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any conjunctivitis.

The rationale for all opinions expressed 
should be provided.  The claims file, 
including a copy of this remand, must be 
made available to the examiner for 
review.

2.  The veteran is hereby notified that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable. 

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for 
conjunctivitis based on all the evidence 
of record.  The RO must specifically 
document their consideration of the 
veteran's entitlement to an 
extraschedular rating.  If any benefit 
sought on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and her 
representative. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


